                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


CORINNE AIMERS,

                           Plaintiff,

             v.                                       Case No. 20-CV-1725

DIRECT GLOBAL FORWARDING, INC., et al.,

                           Defendants.


                            DECISION AND ORDER


      Plaintiff Corinne Aimers worked as vice president of operations for defendant

Direct Global Forwarding, Inc. (ECF No. 1, ¶ 10.) She alleges that she was terminated in

violation of the Americans with Disabilities Act (ADA) (ECF No. 1, ¶¶ 30-43), the

Wisconsin Fair Employment Act (ECF No. 1, ¶¶ 44-49), and the Family and Medical

Leave Act (FMLA) (ECF No. 1, ¶¶ 50-60).

      The defendants, Direct Global and an affiliated corporation, Larson Legacy

Group, Inc., have moved to dismiss Aimers’s claim under the Wisconsin Fair

Employment Act. (ECF No. 12.) Aimers does not object to the dismissal of her

Wisconsin Fair Employment Act claim. (ECF No. 18.) Therefore, that aspect of the
defendants’ motion will be granted and count two of Aimers’s complaint dismissed

without prejudice.

       Larson separately moves to dismiss all claims against it (ECF No. 12) because it

neither employed Aimers (ECF No. 13 at 3-6) nor allegedly engaged in any

discriminatory conduct toward her (ECF No. 13 at 6).

       To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a complaint must “state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim “has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. A claim satisfies this pleading standard

when its factual allegations “raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555-56. The court accepts “all well-pleaded facts as true and constru[es] all

inferences in favor of the plaintiffs.” Gruber v. Creditors' Prot. Serv., 742 F.3d 271, 274 (7th

Cir. 2014).

       It is unclear from the face of the complaint why Aimers included Larson as a

defendant. Regarding Larson the complaint alleges:

              •   “LARSON acts or acted as a holding company for DIRECT
                  GLOBAL and other subsidiary companies that are relevant to this
                  action.” (ECF No. 1, ¶ 6.)

              •   “Upon information and belief, DIRECT GLOBAL is and was a
                  subsidiary of LARSON, which acts as a holding company for a


                                               2
              number of subsidiary companies all engaged in similar commerce
              in the area of freight and logistics including import and export.
              Upon information and belief, these companies are all owned by the
              same individuals, are all operated from the same principal office,
              have interconnected or related business, and are all wholly owned
              subsidiaries of LARSON or are directly under the control of
              LARSON.” (ECF No. 1, ¶ 11.)

          •   “Although commencing position of Vice President of Operations on
              or about June 24, 2019, Aimers was hired into the LARSON-
              affiliated businesses on June 27, 2018. Aimers previously held the
              title of Logistics Account Executive with Direct Drive Logistics, Inc.
              She received payroll and benefits from a different company – Direct
              Drive Express, Inc. Although ostensibly different companies, in
              effect, Aimers was working for LARSON through its subsidiaries
              since June 2018.” (ECF No. 1, ¶ 12.)

      Having said that, Aimers alleges that she worked for Direct Global (ECF No. 1,

¶ 10) and that it was Direct Global who fired her (ECF No. 1, ¶ 29). None of the

substantive allegations in the complaint refer to Larson. (ECF No. 1, ¶¶ 30-60.) For

example, with respect to the ADA claim, Aimers alleges that “…DIRECT GLOBAL

perceived her to have a disability…” (ECF No. 1, ¶ 32); “DIRECT GLOBAL is an

“employer” within the meaning of 42 U.S.C. § 12111(5) …” (ECF No. 1, ¶ 33); “Aimers

was an employee of DIRECT GLOBAL …” (ECF No. 1, ¶ 34); “DIRECT GLOBAL was

aware of Aimers’s disability…” (ECF No. 1, ¶ 36); “DIRECT GLOBAL failed to

accommodate Aimers’s disability…” (ECF No. 1, ¶ 37); and “DIRECT GLOBAL

terminated [Aimers’s] employment…” (ECF No. 1, ¶ 38). The entire complaint similarly

speaks only in terms of actions by Direct Global.




                                            3
       In its motion to dismiss Larson speculates that Aimers named it as a defendant

because Direct Global by itself does not employ enough people to be subject to the

federal laws upon which Aimers’s claims rely. (ECF No. 13 at 3); see also 29 U.S.C.

§ 2611(4) (defining employer under the FMLA, in part, as one that employs at least 50

people); 42 U.S.C. § 12111(5) (defining employer under the ADA, in part, as one that

employs at least 15 people). In her response, Aimers does not explicitly acknowledge

that this was her reason for including Larson as a defendant. But given the authority she

discusses, she implicitly acknowledges as much.

       Aimers asserts that “Larson is de facto the same company as Direct Global

Forwarding because Larson directs, supervises, and controls Direct Global Forwarding’s

business.” (ECF No. 18 at 2.) She points to Papa v. Katy Indus., 166 F.3d 937, 940 (7th Cir.

1999), where the court described “three situations in which the policy behind

the exemption of the tiny employer is vitiated by the presence of an affiliated

corporation.” Id. First, traditional principles of corporate veil piercing may apply. Id.

Second, the corporation might have fragmented itself “for the express purpose of

avoiding liability under the discrimination laws.” Id at 941. Or “[t]hird, the parent

corporation might have directed the discriminatory act, practice, or policy of which the

employee of its subsidiary was complaining.” Id. Aimers argues that the first and third

situations exist here.




                                             4
       The fact that it is unclear from the face of the complaint why Larson was named

as a defendant strongly suggests that Aimers has failed to adequately plead the

presence of any of the Papa situations. For example, with respect to her ADA claim,

Aimers explicitly alleges that Direct Global (not Direct Global when combined with

Larson) has the requisite number of employees. (ECF No. 1, ¶ 33). Her FMLA claim

does not similarly allege that Direct Global has the requisite number of employees, but

it does allege that Direct Global is covered by the FMLA. (ECF No. 1, ¶ 53.) She never

alleges that Direct Global is subject to either the ADA or the FMLA only when

considered as a part of Larson.

      As to the third Papa situation, Aimers has failed to plausibly allege that Larson

directed the relevant discriminatory act, practice, or policy that led to her termination.

The complaint is devoid of allegations regarding any allegedly discriminatory practice

or policy, much less that it was directed by Larson. The alleged discriminatory act was

the termination of Aimers’s employment, and she is explicit and consistent in her

complaint that it was Global Direct that terminated her. (ECF No. 1, ¶¶ 29, 35, 38, 39, 40,

57.) Never does she allege that Larson directed Global Direct to terminate her.

      Thus, the court turns to whether Aimers has plausibly alleged that Larson should

be considered her employer along with Direct Global under traditional veil piercing

principles. “A court should look to the state of incorporation of the veiled entity to

determine when and whether the corporate form should be disregarded.” Taurus IP,



                                            5
LLC v. DaimlerChrysler Corp., 519 F. Supp. 2d 905, 919 (W.D. Wis. 2007). Aimers alleges

that Direct Global is a Wisconsin corporation. (ECF No. 1, ¶ 5.)

       Under Wisconsin law, “the corporation is a separate entity and is treated as such

under all ordinary circumstances.” Prince v. Appleton Auto, LLC, 978 F.3d 530, 536 (7th

Cir. 2020) (quoting Fontana Builders, Inc. v. Assurance Co. of Am., 2016 WI 52, ¶62, 369

Wis. 2d 495, 529, 882 N.W.2d 398, 414). “Piercing the corporate veil is appropriate only

when applying the corporate fiction would accomplish some fraudulent purpose,

operate as a constructive fraud, or defeat some strong equitable claim.” Id. (quoting

Fontana Builders, 2016 WI 52, ¶62). “[T]he fiction of corporate entity is not to be lightly

regarded.” Consumer's Co-op v. Olsen, 142 Wis. 2d 465, 475, 419 N.W.2d 211, 214 (1988)

(quoting Milwaukee Toy Co. v. Indus. Com. of Wis., 203 Wis. 493, 496, 234 N.W. 748, 749

(1931)).

       To pierce Direct Global’s corporate veil to get at Larson Aimers must show:

       (1) Control, not mere majority or complete stock control, but complete
       domination, not only of finances, but of policy and business practice in
       respect to the transaction attacked so that the corporate entity as to this
       transaction had at the time no separate mind, will or existence of its own;
       and (2) [s]uch control must have been used by the defendant to commit
       fraud or wrong, to perpetrate the violation of a statutory duty or other
       positive legal duty, or dishonest and unjust act in contravention of
       plaintiff's legal rights; and (3) [t]he aforesaid control and breach of duty
       must proximately cause the injury or unjust loss complained of.

Orlando Residence, Ltd. v. Alpert, No. 19-CV-1872-JPS, 2021 U.S. Dist. LEXIS 50713, at *11-

12 (E.D. Wis. Mar. 18, 2021) (quoting Olsen, 142 Wis. 2d at 484, 419 N.W.2d at 217-18).



                                            6
Evidence that may be relevant in assessing these factors include whether Direct Global

followed corporate formalities and whether it was adequately capitalized for its

purpose. Olsen, 142 Wis. 2d at 485, 419 N.W.2d at 218.

       With regard to the sufficiency of the complaint the court must be mindful that, at

the motion to dismiss stage, where the plaintiff has not yet had the benefit of discovery,

a plaintiff is likely to be at a distinct disadvantage in alleging facts relevant to whether

an entity’s corporate veil should be pierced. Cf. Parker v. Scheck Mech. Corp., 772 F.3d 502,

507 (7th Cir. 2014); Teamsters Local Union No. 727 Pension Fund v. Capital Parking, LLC,

No. 19 C 837, 2019 U.S. Dist. LEXIS 202669, at *10 (N.D. Ill. Nov. 21, 2019). Without the

aid of discovery, a plaintiff is unlikely to know many of the relevant details as to the

relationship between a parent corporation and a subsidiary.

       This is not to say that it is never appropriate to grant a motion to dismiss under

the circumstances presented here. See, e.g., Sanders v. Symphony Countryside LLC, No. 19-

cv-2308, 2021 U.S. Dist. LEXIS 53814, at *10 (N.D. Ill. Mar. 23, 2021) (citing cases). In

certain instances, a plaintiff may affirmatively plead herself out of court. Or her

allegations might be so lacking as to suggest no plausible basis for piercing the

corporate veil.

       As recounted above, Aimers’s allegations with respect to Larson are sparse and

conclusory. She alleges that Direct Global is a subsidiary of Larson. (ECF No. 1, ¶¶ 6,

11.) But, without more, that is an insufficient basis for disregarding Direct Global’s



                                             7
independent corporate form. See Taizhou Yuanda Inv. Grp. Co. v. Z Outdoor Living, LLC,

No. 19-cv-875-jdp, 2020 U.S. Dist. LEXIS 96380, at *7 (W.D. Wis. June 2, 2020) (noting

“the general rule that parent companies may not be held liable for the acts of their

subsidiaries”) (citing Motorola Mobility LLC v. AU Optronics Corp., 775 F.3d 816, 820 (7th

Cir. 2015)). Although Aimers also alleges that Larson exerted control over Direct Global

(ECF No. 1, ¶ 11), she offers little to develop this conclusory assertion. At best, her

allegations suggest the sort of control that a parent company will commonly exercise

over a subsidiary. More is required to suggest that it is plausible that, with discovery,

she will be able to pierce Direct Global’s corporate veil.

       Moreover, Aimers seems to contradict her allegation that Direct Global and

Larson’s other associated companies are subsidiaries of Larson. She alleges that, “Upon

information and belief, these companies are all owned by the same individuals, are all

operated from the same principal office, have interconnected or related business, and

are all wholly owned subsidiaries of LARSON or are directly under the control of

LARSON.” (ECF No. 1, ¶ 11.) When she says, “these companies,” it is unclear if she is

referring to only the alleged subsidiaries or if she is referring to both the alleged

subsidiaries and Larson. In any event, she alleges “these companies” “are all owned by

the same individuals.” If Direct Global is owned by “individuals,” i.e., natural persons,

then it is not owned by Larson. Thus, piercing its corporate veil would not get to

Larson. But Aimers then contradicts this allegation later in the same sentence when she



                                              8
inconsistently alleges that at least some of “these companies” are “wholly owned

subsidiaries of LARSON.” (ECF No. 1, ¶ 11.)

       Given the general paucity of Aimers’s allegations with respect to Larson, the

court must grant Direct Global’s motion to dismiss. Accepting as true the allegations in

the complaint, they do not add up to a plausible claim for relief against Larson. Rather,

they do no more than allege that Larson and Direct Global had the sort of interactions

and relationships that are common between a parent entity and its subsidiary. Aimers is

explicit that it was Direct Global who allegedly violated the ADA and FLMA by

terminating her employment. Even if Aimers proved all that she alleges in her

complaint, those facts would not support piercing Direct Global’s corporate veil and

holding Larson liable for its subsidiary’s actions.

       In the event the motion to dismiss is granted, Aimers requests leave to amend.

(ECF No. 18 at 6-7.) “Generally, ‘a plaintiff whose original complaint has been dismissed

under Rule 12(b)(6) should be given at least one opportunity to try to amend her

complaint before the entire action is dismissed.’” O'Boyle v. Real Time Resolutions, Inc.,

910 F.3d 338, 346-47 (7th Cir. 2018) (quoting Runnion v. Girl Scouts of Greater Chicago, 786

F.3d 510 at 519 (7th Cir. 2015)). Leave to amend should be “denied after a motion to

dismiss [only] where ‘it appears to a certainty that the plaintiff cannot state a claim

upon which relief can be granted ….” Barry Aviation, Inc. v. Land O'Lakes Mun. Airport




                                              9
Comm'n, 377 F.3d 682, 690 (7th Cir. 2004) (quoting Rohler v. TRW, Inc., 576 F.2d 1260, 1266

(7th Cir. 1978)).

       Because the defects in Aimers’s claim against Larson may be remediable through

amendment, the court will grant Aimers the opportunity to submit an amended

complaint.

       IT IS THEREFORE ORDERED that Direct Global Forwarding, Inc. and Larson

Legacy Group, Inc.’s motion to dismiss (ECF No. 12) is granted. Corinne Aimers’s

Wisconsin Fair Employment Act claim against Direct Global Forwarding, Inc. and

Larson Legacy Group, Inc. is dismissed without prejudice. All remaining claims are

dismissed without prejudice as to Larson Legacy Group, Inc.

       At the pretrial conference under Fed. R. Civ. P. 16, the court will discuss a

deadline by which Aimers will need to file any amended complaint naming Larson as a

defendant.

       Dated at Milwaukee, Wisconsin this 28th day of May, 2021.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                            10
